                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOEL SNIDER,                                 )
                                             )
                      Plaintiff,             )       Civil Action No.18-735
                                             )
       v.                                    )       Judge Cathy Bissoon
                                             )
ROBERT GILMORE, et al.,                      )       Magistrate Judge Lisa Pupo Lenihan
                                             )
                      Defendants.            )


                                   MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On September 6, 2019, Magistrate Judge Lenihan issued Orders, (Docs. 73 and 74),

denying Plaintiff Joel Snider’s (hereinafter, “Mr. Snider’s” or “Plaintiff’s”) Motion to Conduct

Discovery (hereinafter “Discovery Motion,” Doc. 70) and Motion to Stay (hereinafter “Stay

Motion,” Doc. 71). Magistrate Judge Lenihan also issued an Order on September 20th, granting

Plaintiff’s Motion for Extension of Time to Amend his Complaint. (Doc. 79.) That Order set a

deadline of October 2, 2019 for Plaintiff to file an Amended Complaint, and indicated that no

further extensions would be granted. (Id.)

       On October 3, 2019, the Clerk’s office entered Plaintiff’s Objections to these Orders,

entitled “Plaintiff’s Objections to Denial of Leave to Engage in Discovery, Denial of Stay,

Denial of Motion to Merge Cases, and Denial of Further Time Extension for Submitting an

Amended Complaint,” (hereinafter, “Objections,” Doc. 80). The undersigned notes that

Magistrate Judge Lenihan has not denied Plaintiff’s Motion to Merge Cases, (Doc. 67), which
remains pending, and that she granted his Motion for Extension of Time, (Doc. 78). As such,

Plaintiff’s Objections related to those Motions are moot and overruled, respectively.

       As for Plaintiff’s Objections related to the denial of his Discovery Motion and Stay

Motion, the Court has conducted a de novo review of the Magistrate Judge Lenihan’s Orders,

along with the pleadings and documents in this case, including Plaintiff’s Objections.

       In his Objections, Plaintiff has presented no additional argument beyond what is in his

Discovery Motion and Stay Motion. In those documents, he argues discovery is necessary for

him to meaningfully respond to Defendants’ pending Motion to Dismiss, (Doc. 51), and that this

case must be stayed while such discovery takes place. The Court has reviewed Plaintiff’s

specific requests for discovery and agrees with the Magistrate Judge Lenihan that Plaintiff’s

arguments relate to legal, not factual issues, and that they can be addressed in his Response or by

amendment without additional discovery. Thus, as it is clear that no part of Magistrate Judge

Lenihan’s Orders are clearly erroneous or contrary to law, the Court will adopt her Orders on the

Discovery Motion and the Stay Motion, (Docs. 73 and 74).

       A substantial portion of Plaintiff’s Objections are dedicated to his disability and the

impairment of his functioning in recent days, including difficulty with concentration and

problems with sleep. (Objections at 5–8.) Plaintiff advises that these difficulties render him

unable to comply with the October 2, 2019 deadline for his filing of an Amended Complaint.

(see Doc. 79.) However, he says repeatedly that he “is confident he can meet a Nov. 2, 2019

deadline.” (E.g., id. at 10). Crediting Plaintiff’s representations regarding both the impairments

caused by his disabilities and what accommodation he needs form the Court to overcome them,

Plaintiff’s deadline to amend his pleadings will be extended to his requested deadline of

November 2, 2019. No additional extensions are contemplated.
       Accordingly, it hereby is ORDERED that Plaintiff Joel Snider’s Objections, (Doc. 80),

are OVERRULED in part, and DENIED AS MOOT in part; his Discovery Motion, (Doc. 70),

and Stay Motion, (Doc. 71), are DENIED; and the Orders at Doc. 73 and 74 are ADOPTED as

Opinions of the District Court. Plaintiff’s request for additional time to Amend his Complaint is

GRANTED, and he shall file an Amended Complaint on or before November 2, 2019. 1

       IT IS SO ORDERED.



October 3, 2019                                      s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge




cc (via ECF email notification):
All Counsel of Record

cc (via First-Class U.S. Mail):
JOEL SNIDER
KZ-8124
SCI Houtzdale
PO Box 1000
Houtzdale, PA 16698




1
  Subsequent to the filing of his Objections, Plaintiff also filed a separate Motion to Extend Time
to Amend Complaint, (Doc. 81). The Court will deny that Motion as moot, consistent with this
Memorandum Order.
